
	
		I
		112th CONGRESS
		1st Session
		H. R. 2771
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Rivera introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend Public Law 89–732 to increase to 5 years the
		  period during which a Cuban national must be physically present in the United
		  States in order to qualify for adjustment of status to that of a permanent
		  resident, and for other purposes.
	
	
		1.Modification of rules
			 regarding adjustment of status for Cuban refugeesSection 1 of Public Law 89–732 is
			 amended—
			(1)by striking
			 one year, and inserting five years,; and
			(2)by adding at the
			 end the following: An alien shall be ineligible for adjustment of status
			 under this section if the alien returns to Cuba after admission or parole into
			 the United States. The Secretary of Homeland Security shall rescind the status
			 of an alien who obtained adjustment of status under this section if the alien
			 returns to Cuba before being admitted to citizenship in accordance with title
			 III of the Immigration and Nationality Act (8 U.S.C. 1401 et seq.), and the
			 alien shall thereafter be subject to all the provisions of such Act to the same
			 extent as if the adjustment of status had not been made..
			
